Citation Nr: 1636150	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-47 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability to include as secondary to service-connected urinary disability, and to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for an additional low back disability as a result of spinal anesthesia administered during a bilateral inguinal hernia repair, conducted at a Department of Veterans Affairs facility in May 1954.

2. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for an additional disability of degenerative disc disease of the lumbar spine with arthritis as a result of spinal anesthesia administered during a bilateral inguinal hernia repair, conducted at a Department of Veterans Affairs facility in May 1954.

3. Entitlement to service connection for a back disability, to include as secondary to a service-connected urinary condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION



The Veteran completed active duty service from May 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Louisville, Kentucky that the appellant died in August 2016.



CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
S.L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


